Citation Nr: 0703246	
Decision Date: 02/02/07    Archive Date: 02/14/07

DOCKET NO.  04-26 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1964 to 
November 1964.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a February 2003 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied the 
veteran's claim for service connection for PTSD.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


REMAND

The veteran contends that she has PTSD related to a history 
of sexual trauma she sustained while in service.  She asserts 
that she was hospitalized for psychiatric reasons related to 
the assault shortly prior to her separation from service.  A 
summary of this period of hospitalization is of record.  In 
September 2002, the RO attempted to obtain the daily records 
associated with the period of hospitalization.  A response 
was received in September 2002 indicating that the records 
could not be located.  In an October 2006 memorandum, the RO 
made a formal finding on the unavailability of the daily 
records associated with the period of hospitalization.  
However, the September 2002 request for the records did not 
indicate the dates of treatment for which records were being 
sought.  As a result, while a formal negative response was 
received indicating that the records could not be located, it 
is not clear whether a search was conducted for the records 
in the appropriate time period.  Moreover, the record does 
not show that a request was made for clinical records from 
the National Personnel Records Center.  See M21-1R 
III.iii.2.B.  In light of the foregoing, the Board finds that 
there may be outstanding relevant evidence, and as such, an 
additional attempt to assist the veteran in obtaining her 
service medical records should be made.  See 38 C.F.R. 
§ 3.159(c)(2) (2005); Bell v. Derwinski, 2 Vet. App. 611 
(1992).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (2006) (i.e., under the criteria of DSM-IV); a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  In 
this case, the veteran contends that her in-service stressor 
involved a sexual assault by an officer "shortly after" her 
entry into active service.  There is no indication in her 
military record that such personal assault occurred.  
Alternative evidence, however, such as behavior changes that 
occurred at the time of the incident, might still establish 
that an in-service stressor incident occurred.  38 C.F.R. 
§ 3.304(f) (2006).

The veteran's service personnel records do not show evidence 
of behavior changes, but do show that she was discharged from 
service 8 months after her entry for reasons of unsuitability 
for military service.  It was noted that the veteran had had 
difficulty in adapting to military life.  

The veteran reportedly did not tell anyone about the assault.  
She asserts that following the in-service assault, she had 
difficulty with depression and anxiety, and in getting along 
with her fellow recruits, and that such is reflected in her 
service medical records.  She points specifically to a period 
of psychiatric hospitalization shortly before her separation 
from service and a suicide attempt.

The record includes a diagnosis of PTSD based upon sexual 
trauma; however, that diagnosis was not based upon a review 
of the veteran's claims folder nor does it include a medical 
opinion as to whether the evidence indicates that a personal 
assault occurred.  See 38 C.F.R. § 3.304(f)(3).  As such, 
further examination, to include an opinion, is warranted.  
38 C.F.R. § 3.159(c)(4) (2006).  The appellant is hereby 
notified that it is the appellant's responsibility to report 
for the examination and to cooperate in the development of 
the case, and that the consequences of failure to report for 
a VA examination without good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158 and 3.655 (2006).  

Accordingly, the case is REMANDED for the following actions:

1.  Attempt to obtain clinical records 
of the veteran's period of psychiatric 
hospitalization at the U.S. Naval 
Hospital in Jacksonville, Florida, from 
September 23, 1964 to October 6, 1964.  
See M21-1R III.iii.2.B.  All efforts to 
obtain records should be fully 
documented.


2.  Schedule the veteran for a 
psychiatric examination to determine 
whether she has PTSD resulting from an 
experience during service.  The claims 
folder must be made available to the 
examiner for review in conjunction with 
the examination.  All indicated testing 
should be conducted.  The examiner 
should review the file and provide an 
opinion as to whether the evidence 
indicates that the claimed in-service 
sexual assault occurred.  If a 
diagnosis of PTSD is appropriate, the 
examiner should specify (1) the 
stressor sufficient to produce PTSD; 
(2) whether the remaining diagnostic 
criteria to support the diagnosis of 
PTSD have been satisfied; and (3) 
whether there is a link between the 
current symptomatology and one or more 
in-service stressors sufficient to 
produce PTSD.  Any opinions expressed 
by the examiner must be accompanied by 
a complete rationale.  If the 
examination results in a psychiatric 
diagnosis other than PTSD, the examiner 
should offer an opinion as to the 
etiology of the non-PTSD psychiatric 
disorder, to include whether it is at 
least as likely as not (a 50 percent or 
greater probability) that any currently 
demonstrated psychiatric disorder, 
other than PTSD, is related to the 
veteran's military service.

3.  Then, review and readjudicate the 
claim on appeal.  If any benefit sought 
is not granted, the veteran and her 
representative should be provided with a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


